Citation Nr: 1645405	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  09-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

An April 2016 RO decision granted the Veteran's previously appealed claim of entitlement to a total disability rating based upon individual unemployability (TDIU); therefore, it is no longer before the Board.  

This matter was previously remanded by the Board in April 2015.  Although there has been subsequent compliance with the Board's directives therein, see Stegall v. West, 11 Vet. App. 268 (1998), an additional remand is warranted as discussed below.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for hypertension.  Upon remand, the RO must obtain an addendum opinion which properly considers whether the Veteran's hypertension is related to his presumed exposure to herbicides during active service in Vietnam.  

VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third element regarding a potential relationship between a current disability and service establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  Id.  Moreover, when VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e) (2015); see also 68 Fed. Reg. at 630.  However, in 2008 the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

The suggestive evidence of an association between hypertension and herbicide exposure can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, especially in light of the "low threshold" when assessing the need for a medical examination.  See 38 U.S.C.A. § 5103A(d)(2)(B) (West 2014); see also McLendon, 20 Vet. App. 79.  

The Veteran was afforded relevant VA examinations and/or opinions in December 2007, April 2016, and May 2016 which discuss his diagnosed hypertension in the context of his service-connected diabetes mellitus, type II.  The December 2007 VA examiner noted that the Veteran's hypertension diagnosis in approximately 1995 preceded his diagnosis of diabetes by at least five years; therefore, the examiner concluded that the Veteran's hypertension was not a complication of his diabetes and was not worsened or increased by his diabetes.  

As directed within the April 2015 Board remand, VA obtained addendum opinions in April 2016 and May 2016.  In April 2016, a VA examiner reviewed the Veteran's service treatment records and noted that the Veteran's blood pressure was documented as 132/90 at separation from active service, and although this does not meet VA criteria for a diagnosis of hypertension, diastolic pressure of 90 is not normal and can portend future hypertension.  The examiner reported there were no records of the original diagnosis of hypertension, but the first notation was a VA examination in December 2005, at which time the Veteran reported hypertension for ten years.  The examiner noted the Veteran's strong risk factors for hypertension, including severe obesity and borderline blood pressure even at an early age, but he concluded that with rare exceptions, the only recognized potential connection to diabetes as an etiology for hypertension is when there is diabetic nephropathy, but based on the Veteran's history and the fact that his hypertension preceded his diabetes, it was not the cause of his hypertension.  In May 2016, the same VA examiner noted that it was medically accepted that aggravation of hypertension by diabetes could occur by virtue of, and was essentially limited to, the effects from diabetic nephropathy.  However, the examiner stated that because the most recent lab work indicated that the Veteran did not have diabetic nephropathy, it was not at least as likely as not that some type of event in service caused the Veteran's hypertension, or that it began within a year of discharge, or that it was aggravated beyond its natural progress by his diabetes mellitus.  

While the previous VA examiners ultimately concluded that the Veteran's diagnosed hypertension was not caused or aggravated by his diabetes, as claimed by the Veteran, no VA opinion of record has properly addressed whether the Veteran's hypertension is a result of his presumed exposure to herbicides during active service in Vietnam.  

Therefore, the Board finds that upon remand, VA must obtain an adequate opinion which properly considers whether the Veteran's hypertension is etiologically related to his presumed exposure to herbicides during active service in Vietnam.  Barr, 21 Vet. App. at 311.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA medical opinion regarding the Veteran's claim of entitlement to service connection for hypertension.  If the examiner deems that a full VA examination is required, schedule the Veteran for a full VA hypertension examination.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  Specifically, the VA examiner should provide an opinion whether it is as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed hypertension is related to his active service, including his presumed exposure to herbicides in Vietnam.  

In rendering the above opinion, the examiner must specifically consider and discuss the 2008 NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure, as well as the April 2016 VA examiner's conclusion that the Veteran's blood pressure of 132/90 at separation from active service documents an abnormal diastolic pressure reading which could portend future hypertension.  

2.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity to response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




